Citation Nr: 0702170	
Decision Date: 01/25/07    Archive Date: 01/31/07

DOCKET NO.  03-26 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to an increased rating for service-connected 
headaches, currently evaluated as 30 percent disabling.  

3.  Entitlement to an increased rating for service-connected 
right knee chondromalacia, currently evaluated as 20 percent 
disabling.  

4.  Entitlement to an increased rating for service-connected 
left knee chondromalacia, currently evaluated as 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active military service from March 1969 to 
March 1971, and from November 1976 to December 1994.

This appeal arises from a November 2002 rating decision by 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
in Reno, Nevada, which denied the veteran's claims for 
service connection for post-traumatic stress disorder (PTSD), 
for a compensable rating for service-connected headaches, 
evaluated as 0 percent disabling, for an increased rating for 
service-connected right knee chondromalacia, evaluated as 10 
percent disabling, and for an increased rating for service-
connected left knee chondromalacia, evaluated as 10 percent 
disabling.  The veteran appealed, and in November 2004, the 
RO increased the veteran's evaluation for his headaches to 30 
percent, and increased the evaluations for both his right 
knee and left knee disabilities to 20 percent.  However, 
since these increases did not constitute full grants of the 
benefits sought, the increased rating issues remain in 
appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  
Jurisdiction over the matter was transferred to the RO in 
Manila, the Republic of the Philippines, during the pendency 
of the appeal.


FINDINGS OF FACT

1.  The veteran does not have PTSD that is related to his 
active duty service.

2.  Prior to October 26, 2004, the veteran's headaches were 
not shown to be productive of migraines manifested by 
characteristic prostrating attacks occurring on an average of 
once a month over several months.  

3.  As of October 26, 2004, the veteran's headaches are not 
shown to be productive of migraines with very frequent and 
completely prostrating and prolonged attacks which produce 
severe economic inadaptability.  

4.  The most recent radiological studies show that the 
veteran does not have arthritis in his right knee and/or left 
knee.

5.  Prior to October 26, 2004, the veteran's right knee 
chondromalacia is shown to be productive of no more than 
slight recurrent subluxation or lateral instability with 
extension to no less than 0 degrees and flexion to no less 
than 128 degrees.

6.  As of October 26, 2004, the veteran's right knee 
chondromalacia is shown to be productive of no more than 
moderate recurrent subluxation or lateral instability with 
extension to no less than 0 degrees and flexion to no less 
than 80 degrees.

7.  Prior to October 26, 2004, the veteran's left knee 
chondromalacia is shown to be productive of no more than 
slight recurrent subluxation or lateral instability with 
extension to no less than 0 degrees and flexion to no less 
than 128 degrees.

8.  As of October 26, 2004, the veteran's left knee 
chondromalacia is shown to be productive of no more than 
moderate recurrent subluxation or lateral instability with 
extension to no less than 0 degrees and flexion to no less 
than 90 degrees.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) 
(2006).

2.  Prior to October 26, 2004, the schedular criteria for a 
compensable rating for the veteran's service-connected 
chronic headaches have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.124a, 
Diagnostic Code 8100 (2006).

3.  As of October 26, 2004, the schedular criteria for a 
rating in excess of 30 percent for the veteran's service-
connected chronic headaches have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 
4.124a, Diagnostic Code 8100 (2006).

4.  Prior to October 26, 2004, the schedular criteria for a 
rating in excess of 10 percent for the veteran's service-
connected right knee chondromalacia have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5257, 5260, 
5261, 5262 (2006). 

5.  As of October 26, 2004, the schedular criteria for a 
rating in excess of 20 percent for the veteran's service-
connected right knee chondromalacia have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5257, 5260, 
5261, 5262 (2006).

6.  Prior to October 26, 2004, the schedular criteria for a 
rating in excess of 10 percent for the veteran's service-
connected left knee chondromalacia have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5257, 5260, 
5261, 5262 (2006).

7.  As of October 26, 2004, the schedular criteria for a 
rating in excess of 20 percent for the veteran's service-
connected left knee chondromalacia have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5257, 5260, 
5261, 5262 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The veteran argues that he has PTSD as a result of duty in 
the Republic of Vietnam.  Specifically, he argues that he has 
PTSD as a result of: "Vietnam, convoy, dead children, dead 
V.C., woman after fire fight - Vietnam.  I ha[d] some people 
I grew up with that were killed over in Viet Nam."  He 
listed the locations of the claimed stressors in Vietnam as 
Die Tidaq (spelling is unclear), Tang Yen, and Cu Chi.  He 
indicated that he was in Vietnam from December 1969 to 
September 1970, and that he was in the 587th Signal Company, 
86th Signal Battalion.  See veteran's stressor statement, 
dated in August 2002.  

As an initial matter, the claims files includes diagnoses of 
PTSD, as well as competing diagnoses of depression and an 
adjustment disorder.  For the purposes of this decision only, 
the Board will assume the presence of PTSD.  

The veteran's discharge (DD Form 214) from his first period 
of active duty indicates that his awards include the Vietnam 
Service Medal with three bronze service stars, and the 
Republic of Vietnam Campaign Medal.  His military occupation 
specialty is listed as "Comm Center Spec."  His personnel 
file (DA 20) indicates the following: the veteran served in 
Vietnam from September 1969 to September 1970; his primary 
duty during his first period of active duty was "Comm. Center 
Spec."  His campaigns are listed as Vietnam Summer-Fall; 
Vietnam Winter-Spring; and DA Sanctuary Counteroffensive.  

The Board finds that the evidence does not show that the 
veteran participated in combat.  He is not shown to have 
received commendations or awards that warrant the conclusion 
that he participated in combat.  See VAOPGCPREC 12-99 at 12; 
65 Fed. Reg. 6256-6258 (2000); VBA's Adjudication Procedure 
Manual, M21-1MR (hereinafter "M21- 1MR"), Part 
III.iv.4.H.29.b, c.  In this regard, although the veteran's 
personnel file lists several campaigns, the nature and extent 
of the veteran's participation in these operations is not 
described, and the Board declines to afford these entries the 
same weight as the commendations or awards evincing combat.  
Id.  To the extent these entries indicate that the veteran 
was present in a combat zone, the U.S. Court of Appeals for 
Veterans Claims has previously held that it is the 
distressing event, rather than the mere presence in a "combat 
zone," which may constitute a valid stressor for purposes of 
supporting a diagnosis of PTSD.  Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993); see also Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991) (noting that serving in a combat zone is not 
the same as serving in combat).  

Based on the foregoing, the Board finds that the evidence in 
favor of a claim of a finding of participation in combat is 
of less weight than the evidence against such a finding.  In 
addition, the Board points out that there is no evidence to 
show that any member of the veteran's unit participated in 
combat.  See Ashley v. Brown, 6 Vet. App. 52, 56 (1993).  The 
Board therefore finds that the veteran did not participate in 
combat.  See Cohen v. Brown, 10 Vet. App. 128, 145 (1997).  
In reaching this determination, the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against a finding of participation in 
combat, the doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); VAOPGCPREC 12-99.  Furthermore, to the extent that 
medical examiners may have concluded that the veteran has 
PTSD due to combat, these were based on an oral history as 
provided by the veteran, and are otherwise lacking in a 
factual basis so as to outweigh the information in the 
veteran's service records and the service documents.  See 
Cohen, 10 Vet. App. at 140; West v. Brown, 7 Vet. App. 70, 77 
(1994); see also M21-1MR, Part III.iv.4.H.29.i.  

As it is not shown the veteran engaged in combat, his 
assertions of service stressors are not sufficient to 
establish the occurrence of such events.  Rather, his alleged 
service stressors must be established by official service 
records or other credible supporting evidence.  38 C.F.R. § 
3.304(f); Pentecost v. Principi, 16 Vet. App. 124 (2002); 
Fossie v. West, 12 Vet. App. 1 (1998); Cohen v. Brown, 10 
Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994); 
see also M21-1MR, Part III.iv.4.H.29.a, i.  

With regard to the claimed stressors, the Board initially 
notes that the veteran filed his claim, almost five years ago 
(in November 2001).  In a duty to assist letter, dated in 
July 2002, the RO informed him that he must submit " a 
detailed description of the incident or event which produced 
the stress that resulted in your claimed PTSD, including 
dates and places the incident(s) occurred, and the unit 
(division, regiment, battalion, company) to which you were 
assigned or attached at the time."  The veteran's response, 
dated in August 2002, was discussed in the first paragraph of 
this decision, and he has not submitted any additional 
details of his stressors since that time.  Under the 
circumstances, there is no reason to assume that additional 
attempts at obtaining details of the claimed stressors would 
be productive.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991) (holding that it is not an impossible or onerous task 
for appellants who claim entitlement to service connection 
for PTSD to supply the names, dates and places of events 
claimed to support a PTSD stressor); see also Hayes v. Brown, 
5 Vet. App. 60, 68 (1993); M21-1MR, Part IV.ii.1.D.15.a 
(attempt at corroboration not required where stressors are 
not capable of being documented), and 14.d. (noting that 
claimants must provide, at a minimum, a stressor that can be 
documented, the location where the incident took place, the 
approximate date (within a two-month period of time) of the 
incident, and the unit of assignment at the time the 
stressful event occurred).  Accordingly, another attempt to 
obtain additional details of the claimed stressors is not 
warranted.  

In summary, the veteran has failed to provide VA with 
reasonably specific dates of the claimed stressors.   See 
M21-1MR, Part III.iv.4.H.32.j.  In addition, there is no 
evidence in the veteran's discharge, his personnel file, or 
the other evidence of record that is sufficient to 
corroborate any of the claimed stressors, and the Board finds 
that the claimed stressors are not verified.  The Board has 
therefore determined that the evidence does not warrant the 
conclusion that any of the claimed stressors have been 
verified.  Given the foregoing, the veteran's claim for 
service connection for PTSD fails on the basis that the 
veteran is not shown to have participated in combat; there is 
no verified stressor; and that all elements required for such 
a showing have not been met.  The Board finds that the 
preponderance of the evidence is against the veteran's claim 
for entitlement to service connection for PTSD.  Accordingly, 
service connection for PTSD must be denied.  

The Board has considered the veteran's written testimony 
submitted in support of the arguments that he has PTSD as a 
result of his service.  To the extent that these statements 
may be intended to represent evidence of continuity of 
symptomatology, without more these statements are not 
competent evidence of a diagnosis, nor are they sufficient to 
show a nexus between the claimed condition and the veteran's 
service.  Although lay evidence is acceptable to prove the 
occurrence of an injury during active duty or symptomatology 
over a period of time when such symptomatology is within the 
purview of or may be readily recognized by lay persons, lay 
testimony is not competent to prove a matter requiring 
medical expertise, such as an opinion as to diagnosis or 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992).  In this case, the Board has determined 
that the veteran did not participate in combat and that there 
are no verified stressors. Accordingly, the veteran's claim 
for service connection must be denied.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. §§ 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


II.  Increased Ratings

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 
1155; 38 C.F.R. § Part 4.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  38 C.F.R. § 4.2 (2006); 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities. Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6 (2006).  It should also be noted that use of terminology 
such as "severe" by VA examiners and others, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue. All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2006).


A.  Headaches

As for the history of the veteran's headache disability, see 
38 C.F.R. § 4.1 (2006), the veteran's service medical records 
show that at the time of separation from service, he 
complained of headaches while flying.  The post-service 
medical evidence shows that during a March 1995 VA 
examination, he complained of headaches that primarily 
occurred during descents while flying.  The diagnosis was 
headaches.  The only other relevant medical evidence dated 
prior to the time periods in issue is a 1997 VA progress note 
showing a complaint of a headache.  

In June 1995, the RO granted service connection for chronic 
headaches, evaluated as 0 percent disabling (noncompensable).  
There was no appeal, and the RO's decision became final.  See 
38 U.S.C.A. § 7105(c) (West 2002).

In September 2000, the veteran filed a claim for a 
compensable rating for his service-connected headaches.  In a 
November 2002 rating decision, the RO denied the claim.  The 
veteran appealed, and in November 2004, the RO increased the 
veteran's evaluation for his headaches to 30 percent.  The RO 
assigned an effective date of October 26, 2004, for the 30 
percent rating.  Accordingly, the claim may be stated as 
whether the criteria for a compensable rating for chronic 
headaches have been met prior to October 26, 2004, and 
whether the criteria for a rating in excess of 30 percent 
have been met as of October 26, 2004.

The veteran's headaches have been evaluated under 38 C.F.R. § 
4.124a , Diagnostic Code (DC) 8100.  Under DC 8100, a 10 
percent rating is warranted for migraines with characteristic 
prostrating attacks averaging one episode in 2 months over 
the last several months.  A 30 percent evaluation is 
warranted for migraines manifested by characteristic 
prostrating attacks occurring on an average of once a month 
over several months.  A 50 percent evaluation is warranted 
for migraines with very frequent and completely prostrating 
and prolonged attacks which produce severe economic 
inadaptability.  

The Board notes that in May 2005, the RO granted a total 
rating on the basis of individual unemployability due to 
service- connected disability (TDIU).  

1.  Prior to October 26, 2004

The relevant medical evidence consists of VA and non-VA 
reports, dated between 1999 and October 26, 2004.  See 
38 C.F.R. § 3.40(o)(2).  This evidence shows that in 
September and October of 2000, the veteran received treatment 
for complaints of headaches lasting 45 minutes every 2-3 
days, with recurrence every one to two weeks.  He denied 
aura, prodrome, or weakness after his headache.  The 
diagnosis was chronic tension headache vs. atypical migraine.  
Medications included nortriptyline.  

A consultation report from Morton I. Hyson, M.D., dated in 
October 2000, shows that the veteran complained of a seven to 
eight-year history of headaches that had worsened in the last 
year and a half.  He denied having nausea, vomiting, and 
photophobia.  He complained of dizziness and weakness.  He 
reported getting headaches two to three times per month, that 
lasted 24 to 48 hours.  He stated that he was taking Midrin 
as needed.  On examination, there were no relevant findings.  
The impressions were migraines and cephalgia.  An 
accompanying electroencephalogram (EEG) was "entirely within 
normal limits."
  
A report from Richard Rosenberg, M.D., dated in November 
2000, notes, "The patient is currently working part time, 
but states that he does not have any difficulty with his job 
duties."  

A VA progress note, dated in January 2001, shows that the 
veteran reported that, "His headache is less frequent and 
his is satisfied about it."  A VA progress note, dated in 
July 2001, shows that the veteran reported that his headache 
frequency is less than before with current nortriptyline 
regimen.  VA progress notes, dated in January 2003, show 
complaints that included "on and off" and "recurrent" 
headaches.  A June 2004 VA progress note shows reports of 
headaches two to three times per week, during which time he 
asserted that he was unable to work and do regular activities 
at home.  The veteran indicated that he was taking 
Acetaminophen.  On neurological examination, there was no 
motor deficit.  Overall, many of the VA progress notes note a 
medial history of atypical migraine.  

After reviewing the totality of the evidence, the Board finds 
that a compensable rating is not warranted for the veteran's 
headaches prior to October 26, 2004.  The evidence shows that 
the veteran has been diagnosed with chronic tension headache, 
and atypical migraine headaches.  Treatment has included the 
use of Nortriptyline.  However, his reports of headache 
frequency have varied a great deal, and although he has 
received treatment for headaches, this treatment has been 
sporadic.  Specifically, he does not appear to have received 
treatment for headaches between 1999 and September 2000, 
between July 2001 and January 2003, or after June 2004.  In 
addition, there is no medical evidence of neurological 
impairment.  The medical evidence is also insufficient to 
show that he has had prostrating attacks.  In summary, there 
is insufficient evidence to show that the veteran has 
migraines manifested by characteristic prostrating attacks 
occurring on an average of once a month over several months, 
and the Board finds that the criteria for a compensable 
rating under DC 8100 have not been met prior to October 26, 
2004, and that the claim must be denied.  

2.  As of October 26, 2004

A VA neurological examination report, dated in October 2004, 
indicates that the examination was performed on October 26, 
2004.  This report shows that the veteran complained of 
headaches six to eight times per month, and that he obtained 
"some relief" with the use of Tylenol and Ibuprofen, 
although sometimes he had to lie down in bed for hours for 
relief.  He reported occasional vomiting, no diplopia, and no 
focal neurological deficit during his headaches.  He denied 
any hospitalizations or emergency room visits for his 
headaches in the last two to three years.  A neurological 
examination did not result in any relevant findings.  There 
was no weakness, and no sensory deficit.  The diagnosis was 
chronic headache.  

A VA neurological examination report, dated in January 2005, 
indicates that the veteran complained of headaches six to 
eight times per month that were relieved by medication after 
several hours, but sometimes he had to lie down in bed for 
hours for relief.  He reported occasional vomiting, with 
recent vomiting more than usual.  A neurological examination 
did not result in any relevant findings.  There was no 
weakness, no atrophy, and no sensory deficit.  The diagnosis 
was chronic headache.  The examiner stated that the veteran 
could be employed, preferably in a non-stressful environment.  

After reviewing the totality of the evidence, the Board finds 
that as of October 26, 2004, a rating in excess of 30 percent 
is not warranted for the veteran's headaches.  The Board 
initially notes that apart from the two VA examinations 
previously discussed, there is no record of treatment for 
headaches during the time period in issue.  In addition, 
there is no objective evidence to show that the veteran's 
headaches have resulted in severe economic inadaptability.  
In this regard, the evidence indicates that the veteran 
retired in 1995, and that he has been unemployed since 1999.  
See e.g., January 2005 VA examination report.  Furthermore, 
the evidence is insufficient to show frequent, completely 
prostrating and prolonged attacks of migraine headaches.  In 
summary, there is insufficient evidence to show that the 
veteran has very frequent, completely prostrating and 
prolonged attacks of migraine headaches which are productive 
of severe economic inadaptability.  Based on the foregoing, 
the Board finds that the preponderance of the evidence shows 
that not more than a 30 percent rating for the veteran's 
migraine headaches is warranted.

B.  Knees

As for the history of the veteran's disability, see 38 C.F.R. 
§ 4.1, the veteran's service medical records show that at the 
time of separation from service, the veteran was noted to 
have had treatment for knee pain on three occasions between 
1993 and 1994, with profiles, and that there were complaints 
of continued knee pain.  Service medical records show 
assessments that included PFPS (patellofemoral pain 
syndrome).  Post-service medical evidence shows a treatment 
for knee pain in 1996, and again in 1997, with diagnoses of 
chondromalacia patellae.  An April 1996 VA X-ray report for 
the knees notes mild DJD (degenerative joint disease) of the 
medial compartments, bilaterally.  

In June 1995, the RO granted service connection for right 
knee chondromalacia and left knee chondromalacia.  Each knee 
received a separate 10 percent rating.  There was no appeal, 
and the RO's decision became final.  See 38 U.S.C.A. 
§ 7105(c).

In September 2000, the veteran filed claims for increased 
ratings for his service-connected right knee chondromalacia 
and left knee chondromalacia.  In a November 2002 rating 
decision, the RO denied the claims.  The veteran appealed, 
and in November 2004, the RO increased the veteran's 
evaluations for each of his knees to 20 percent.  The RO 
assigned an effective date of October 26, 2004, for the 20 
percent ratings.  Accordingly, the claims may be stated as 
whether the criteria for a rating in excess of 10 percent for 
right knee chondromalacia, or left knee chondromalacia, have 
been met prior to October 26, 2004, and whether the criteria 
for a rating in excess of 20 percent have been met as of 
October 26, 2004.  

The RO has evaluated the veteran's right knee and left knee 
disabilities under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 
5257.  Under 38 C.F.R. § 4.71a, DC 5257, a 10 percent rating 
is warranted for slight recurrent subluxation or lateral 
instability.  A 20 percent rating is warranted for moderate 
recurrent subluxation or lateral instability.  A 30 percent 
rating is warranted for severe recurrent subluxation or 
lateral instability.  

In addition, under 38 C.F.R. § 4.71a, DC 5256, a 30 percent 
rating is warranted for ankylosis of the knee with favorable 
angle in full extension or slight flexion between 0 degrees 
and 10 degrees.  

Under 38 C.F.R. § 4.71a, DC 5260, a 10 percent evaluation is 
warranted where knee flexion is limited to 45 degrees.  A 20 
percent evaluation is warranted where knee flexion is limited 
to 30 degrees.  A 30 percent evaluation is warranted where 
knee flexion is limited to 15 degrees.  

Under 38 C.F.R. § 4.71a, DC 5261, a 10 percent evaluation is 
warranted where knee extension is limited to 10 degrees.  A 
20 percent evaluation is warranted where knee extension is 
limited to 15 degrees.  A 30 percent evaluation is warranted 
where knee extension is limited to 20 degrees.    

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71.  Normal 
extension and flexion of the knee is from 0 to 140 degrees.  

As an initial matter, the Board notes that as the veteran is 
not eligible for separate, additional ratings for arthritis 
of either the right knee, or the left knee.  Although there 
is some evidence of arthritis, discussed infra, the most 
recent X-rays of record (from VA), dated in August 2004, are 
considered the most probative of the veteran's current 
condition.  Francisco.  These X-rays do not show that the 
veteran has arthritis of either knee.  See 38 C.F.R. §§ 4.59, 
4.71a, Diagnostic Codes 5003, 5260, 5261; Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991); VAOPGCPREC 23-97, 62 
Fed. Reg. 63,604 (1997).  Therefore, a separate and 
additional rating for arthritis or either knee is not 
warranted.  

1.  Prior to October 26, 2004

The relevant medical evidence consists of VA and non-VA 
reports, dated between 1999 and October 26, 2004.  See 
38 C.F.R. § 3.400(o)(2).  This evidence indicates that the 
veteran wore knee braces, and that his history was noted to 
include osteoarthritis of the knees, and right ACL (anterior 
cruciate ligament) and medial meniscus tear.  See e.g., 
January 2001 VA progress note.  He received a number of 
treatments for knee pain.  A magnetic resonance imaging (MRI) 
study, dated in November 2001, notes that there was evidence 
of a tear within the lateral meniscus of the right knee, and 
a suggestion of a horizontal intrasubstance teat within the 
lateral meniscus of the left knee.  A VA X-ray report for the 
knees, dated in August 2004, contains an impression of normal 
study.  

A report from Richard Rosenberg, M.D., dated in November 
2000, shows that the veteran was noted to complain of knee 
pain.  He denied the use of braces, splints, or bandages.  He 
stated that "once in a blue moon" his knees felt unstable.  
On examination, the right knee had extension to 0 degrees and 
flexion to 128 degrees, and the left knee had extension to 0 
degrees and flexion to 130 degrees.  Gait was normal.  
Bilaterally, limitation due to pain and weakness or lack of 
endurance on flare-ups was estimated at 15 percent.  The 
relevant diagnosis was moderate bilateral pre-patellar 
bursitis and patellar  tendonitis without signs of 
chondromalacia.  

A report from the Olongapo Physical Medicine and Rehab Center 
(OPMRC), dated in August 2004, notes treatment for knee pain, 
with the range of motion all joints within normal limits 
(specific degrees of motion were no provided) and without 
pain (except for the spine), and 3/5 muscle strength, and 
muscle weakness due to disuse.  

The Board finds that a rating in excess of 10 percent is not 
warranted under DC 5257.  The evidence does not show that 
during the time period in issue, the veteran had moderate 
recurrent subluxation or lateral instability of either the 
right knee, or the left knee.  In this regard, a November 
2001 MRI study notes that there was evidence of a tear within 
the lateral meniscus of the right knee, and a suggestion of a 
horizontal intrasubstance teat within the lateral meniscus of 
the left knee.  However, the only specific findings 
pertaining to knee laxity are found in Dr. Rosenberg's 
November 2000 report, which shows that there was no 
instability, and that bilaterally, there was no medial or 
collateral ligament laxity, and no anterior or posterior 
cruciate ligament laxity.  Accordingly, the Board finds that 
the criteria for a rating in excess of 10 percent under DC 
5257 have not been met for either the right knee, or the left 
knee, and that the claims must be denied.  In making this 
determination, the Board finds that since DC 5257 is not 
predicated on loss of range of motion, 38 C.F.R. §§ 4.40 and 
4.45, as interpreted in DeLuca v. Brown, 8 Vet. App. 202, 
204-206 (1995); do not apply.  Johnson v. Brown, 9 Vet. App. 
7, 9 (1996).  

As for the possibility of a higher rating under another 
diagnostic code, Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board finds that the criteria for a rating in 
excess of 10 percent for either knee under either DC 5260 or 
5261 have not been met.  The only recorded ranges of motion 
for the veteran's knees are contained in Dr. Rosenberg's 
November 2000 report, which shows that the right knee had 
extension to 0 degrees and flexion to 128 degrees, and that 
the left knee had extension to 0 degrees and flexion to 130 
degrees.  In addition, the OPMRC report indicates that the 
range of motion was "within normal limits."  Accordingly, 
the Board finds that the criteria for a rating in excess of 
10 percent under either DC 5260 or DC 5261 have not been met.  
Furthermore, there is no evidence of ankylosis of either knee 
with favorable angle in full extension or slight flexion, and 
the criteria for a 30 percent rating for either knee under DC 
5256 are not shown to have been met.   

With regard to DC's 5260 and 5261, a higher evaluation is not 
warranted for functional loss.  See 38 C.F.R. §§ 4.40 and 
4.45; DeLuca; VAGCOPPREC 9-98.  In this case, the medical 
evidence does not contain evidence of such symptoms as 
neurological impairment, incoordination, loss of strength, or 
any other findings that would support a higher rating on the 
basis of functional loss due to pain.  In this regard, Dr. 
Rosenberg's report notes that the lower extremities had 5+/5+ 
strength.  A sensory examination was normal, and ankle and 
knee reflexes were 2+.  The report states that there was no 
fatigue, weakness, or lack of endurance, and that gait was 
normal.  Bilaterally, limitation due to pain and weakness or 
lack of endurance on flare-ups was estimated at 15 percent, 
which is still well short criteria to support a higher (30 
percent) rating.  A consultation report from Morton I. Hyson, 
M.D., dated in October 2000, shows that the veteran had 
normal tone, bulk, and strength, normal gait and 
coordination, and a normal sensory examination.  The August 
2004 OPRMC report notes 3/5 muscle strength, and muscle 
weakness due to disuse, however, no ranges of motion were 
provided.  VA X-rays for the knees, taken in August 2004, 
were normal.  In summary, there is no medical evidence 
showing that the veteran has such symptoms as neurological 
impairment or incoordination.  Even taking into account the 
notations of muscle weakness and loss of motion on flare-ups, 
the Board finds that, when the ranges of motion in the right 
knee and the left knee are considered together with the 
evidence of functional loss due to right knee and left knee 
pathology, the evidence does not support a conclusion that 
the loss of motion in the right knee, or the left knee, more 
nearly approximates the criteria for a 20 percent rating 
under either DC 5260 or DC 5261, even with consideration of 
38 C.F.R. §§ 4.40 and 4.45.  

Separate ratings under 38 C.F.R. § 4.71a, DC Code 5260 and DC 
5261 may be assigned for disability of the same joint, if 
none of the symptomatology on which each rating is based is 
duplicative or overlapping.  See VAOPGCPREC 9-04.  In this 
case, however, as set forth above, none of the medical 
evidence shows that the veteran's knee flexion or extension 
is limited to the extent necessary to meet the criteria for 
separate compensable ratings.  38 C.F.R. § 4.71, Plate II, 
DCs 5260, 5261.  Additionally, to assign two, separate 
compensable ratings solely based on painful motion under two 
separate diagnostic codes (i.e., under Diagnostic Codes 5260 
and 5261) would be in violation of the rule of pyramiding.  
See 38 C.F.R. § 4.14; VAOPGCPREC 9-04.  Accordingly, the 
claims must be denied.  

        2.  As of October 26, 2004

The Board finds that a rating in excess of 20 percent for 
either knee is not warranted under DC 5257.  A VA 
neurological examination report, dated in October 2004, 
indicates that the examination was performed on October 26, 
2004.  This report notes that there was no instability of the 
left knee, and "very slight" instability of the right knee.  
The only other relevant findings are found in a VA joints 
examination report, dated in January 2005, which notes that 
there was no instability.  Both VA examination reports note 
that there was no dislocation, and no subluxation.  In 
summary, the evidence does not show that during the time 
period in issue, the veteran had severe recurrent subluxation 
or lateral instability of either the right knee, or the left 
knee.  Accordingly, the Board finds that the criteria for a 
rating in excess of 20 percent under DC 5257 have not been 
met for either the right knee, or the left knee, and that the 
claims must be denied.  In making this determination, the 
Board finds that since DC 5257 is not predicated on loss of 
range of motion, 38 C.F.R. §§ 4.40 and 4.45, as interpreted 
in DeLuca, do not apply.  Johnson.  

As for the possibility of a higher rating under another 
diagnostic code, Schafrath, the Board finds that the criteria 
for a rating in excess of 20 percent for either knee under 
either DC 5260 or 5261 have not been met.  The only recorded 
ranges of motion for the veteran's right knee are contained 
in the October 2004 and January 2005 VA examination reports.  
The October 2004 VA examination shoes that the right knee had 
extension to 0 degrees and flexion to 80 degrees with pain, 
and that the left knee had extension to 0 degrees and flexion 
to 90 degrees with pain.  Similarly, at the January 2005 VA 
examination, the right knee had extension to 0 degrees and 
flexion to 90 degrees with pain and the left knee had 
extension to 0 degrees and flexion to 100 degrees with pain.  
Both the October 2004 and January 2005 VA examination reports 
note that there was no ankylosis.  Accordingly, the Board 
finds that the criteria for a rating in excess of 20 percent 
under either DC 5260 or DC 5261 have not been met.  
Furthermore, there is no evidence of ankylosis of either knee 
with favorable angle in full extension or slight flexion, and 
the criteria for a 30 percent rating for either knee under DC 
5256 are not shown to have been met.   

With regard to DC's 5260 and 5261, a higher evaluation is not 
warranted for functional loss.  See 38 C.F.R. §§ 4.40 and 
4.45; DeLuca; VAGCOPPREC 9-98.  In this case, the medical 
evidence does not contain evidence of such symptoms as 
neurological impairment, incoordination, loss of strength, or 
any other findings that would support a higher rating on the 
basis of functional loss due to pain.  The October 2004 and 
January 2005 examination reports clearly took the veteran's 
complaints of pain into account when determining his range of 
motion and those findings do not support a higher rating.  
Moreover, the October 2004 VA neurological examination report 
shows that the veteran complained of "off and on moderate 
pain" in both knees, worse on the right, with occasional 
swelling and stiffness, with episodes of "giving way" once 
a month, that were worse on the right.  He also complained of 
severe pain two to three times per week, lasting several 
minutes, with aggravation by cold weather and prolonged 
walking.  The veteran indicated that he was not employed, 
that he had moderate interference with daily activities and 
his usual occupation, and that he did walking exercises once 
a week for ten minutes.  On examination, he had a slightly 
moderately impaired gait, and used a cane, with no skin 
breakdown and no callosities.  The only other relevant 
evidence is found in the January 2005 VA joints examination 
report, which indicates that the veteran complained of knee 
pain, and a history of falling "a couple of times."  There 
is a notation of flare-ups three to four times a week, 
precipitated by cold weather and prolonged walking, with 
moderate functional limitation during flare-ups.  He used a 
cane.  He reported moderate interference in usual occupation 
and activities.  The report notes that the veteran could not 
kneel, and that he couldn't rise on his toes and heels.  The 
relevant diagnosis was chondromalacia, both knees.  


In summary, the most recent X-rays of the knees were normal, 
and the medical evidence is insufficient to show that the 
veteran has symptoms such as neurological impairment or 
incoordination that an increased rating is warranted for 
either knee.  Even taking into account the notations of loss 
of motion on flare-ups, and in particular, the notation of 
"additional ten degrees of limited motion during flare-
ups," the Board finds that, when the ranges of motion in the 
right knee, and the left knee, are considered together with 
the evidence of functional loss due to right knee, and left 
knee, pathology, that the evidence does not support a 
conclusion that the loss of motion in the right knee, or the 
left knee, more nearly approximates the criteria for a 30 
percent rating under either DC 5260 or DC 5261, even with 
consideration of 38 C.F.R. §§ 4.40 and 4.45.  

As noted in Part II.B.1, separate ratings under 38 C.F.R. § 
4.71a, DC Code 5260 and DC 5261 may be assigned for 
disability of the same joint, if none of the symptomatology 
on which each rating is based is duplicative or overlapping.  
See VAOPGCPREC 9-04.  In this case, however, as set forth 
above, none of the medical evidence shows that the veteran's 
knee flexion or extension is limited to the extent necessary 
to meet the criteria for separate compensable ratings.  38 
C.F.R. § 4.71, Plate II, DCs 5260, 5261.  Additionally, to 
assign two, separate compensable ratings solely based on 
painful motion under two separate diagnostic codes (i.e., 
under Diagnostic Codes 5260 and 5261) would be in violation 
of the rule of pyramiding.  See 38 C.F.R. § 4.14; VAOPGCPREC 
9-04.  Accordingly, the claims must be denied.  


III.  VCAA

The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his/her claim for benefits 
and that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  


Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language of 
38 C.F.R. § 3.159(b)(1).

In letters, dated in August 2001 (all claims except PTSD), 
September 2004 (all claims), January 2005 (all claims except 
PTSD), and August 2005 (PTSD claim only), VA notified the 
veteran of the information and evidence needed to 
substantiate and complete his claims, including what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letters contained a specific request 
for the veteran to provide additional evidence in support of 
his claims.  He was asked to identify all relevant evidence 
that he desired VA to attempt to obtain.  

With respect to the timing of the notices and the veteran's 
claim for PTSD, although the timing of the notices of 
38 C.F.R. 3.159 did not comply with the requirement that the 
notices must precede the adjudication, the actions of the RO 
described above cured the procedural defect because the 
veteran had the opportunity to submit additional argument and 
evidence, which he did, and the claim was readjudicated in 
supplemental statements of the case, dated in November 2004, 
June 2005, and January 2006.  For these reasons, the timing 
of the VCAA notices was not prejudicial.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. Apr. 5, 
2006).

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Board interprets the ruling in Dingess/Hartman as 
applying to any matter involving an award of a disability 
rating and/or an effective date for award of benefits.  In 
this case, the VCAA letters did not provide the appellant 
with notice of the potential disability rating, or laws 
regarding an effective date, for any grant of service 
connection.  However, he was provided with adequate notice in 
May 2006, and in any event, as the claims have been denied, 
as discussed above, no disability rating or effective date 
will be assigned; and any defect with respect to the content 
of the notice requirement was non-prejudicial.  Therefore, 
VA's duty to notify the appellant has been satisfied, and no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issue on appeal have been obtained and are associated 
with the veteran's claims files.  The veteran has been 
afforded VA examinations for all disabilities in issue.  With 
regard to the claim for PTSD, an etiological opinion is not 
required, as there is no verified participation in combat, 
and no verified stressors.  The Board concludes, therefore, 
that decisions on the merits at this time do not violate the 
VCAA, nor prejudice the appellant under Bernard v. Brown, 4 
Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).




ORDER

Service connection for PTSD is denied.  

Prior to October 26, 2004, a compensable rating for headches 
is denied.

As of October 26, 2004, a rating in excess of 30 percent for 
headaches is denied.

Prior to October 26, 2004, a rating in excess of 10 percent 
for right knee chondromalacia is denied.  

Prior to October 26, 2004, a rating in excess of 10 percent 
for left knee chondromalacia is denied.  

As of October 26, 2004, a rating in excess of 20 percent for 
right knee chondromalacia is denied.  

As of October 26, 2004, a rating in excess of 20 percent for 
left knee chondromalacia is denied.  



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


